Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which held *692claimant ineligible for benefits because of unavailability for employment, the decision proceeding upon a finding that her efforts to obtain employment “were inadequate and perfunctory and considered in conjunction with all other facts indicate that she was not making a sincere and diligent effort.” As appears from claimant’s own statements, she telephoned her last employer at the termination of her leave of absence on September 8, 1962 and stated that because of a sinus condition she could not return to work. A month later she called the employer and was told that there was no work for her. She met with the same response at a factory whose wage rate, she said, was inadequate in any event, in consideration of transportation costs. These were the only efforts during two months, as appears from her signed statement of November 8, 1962. During the ensuing months she applied unsuccessfully to a department store for work during the Christmas season; was unable to find a ride to apply for work in a nearby city; and upon inquiry at a laundry 12 miles from her home was told no work was available there, but she conceded that had there been a job offer it would have been “hard for [her] to accept it”, at the wage rate prevailing there. It was for the board to weigh and evaluate the evidence in the light of the pertinent statute (Labor Law, § 591, subd. 2) and the interpretive decisional law; and since we cannot say that the board’s finding was arbitrary or capricious, we are without authority to disturb it. Decision affirmed, without costs.
Gibson P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.